DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 59-112 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

However, upon further review of the Applicant’s amendments and/or remarks, the amended claimed limitations at least in part (i.e. “ receiving site data transmitted by the computing device corresponding to the participant, the site data indicating a geographical location of a site specified by the participant, the geographical location of the site being distinct from a geographical location of the computing device, wherein the computing device is configured to (1) identify first participant interaction with a display of the computing device, the first participant interaction with the display indicating selection of the geographical location of the site and entry of the site at the geographical location and (2) transmit the site data; “receiving amplifying data transmitted by the computing device corresponding to the participant, wherein the amplifying data comprise text relating to the site”… “sending the amplifying data to the first mobile device, wherein the first mobile device is configured to (1) receive the amplifying data”) does not overcome the previous rejection on record because of the following reasons: (Emphasis Added).

First, the Examiner respectfully disagrees with the Applicant’s arguments and/or amendments and kindly direct the Applicant to the prior art reference (Grube) which discussed the concept of exchanging and/or sharing location information among communication units in a group via a server (see Grube, fig. 1 and fig. 2).
Grube, e.g. pp0037, pp0009, discussed that the GLSS initiator requests location sharing (e.g. a public safety officer who discovers an incident) by manually input on their communication unit, wherein the communication unit may send location information associated with the event. The location information may comprise, for example, the location of the communication unit and/or the location of an incident the resolution of which requires the location sharing service (Emphasis Added).
Furthermore, Grube, e.g. pp0027, discussed the concept that the operator uses the selection element 122 (e.g. touchscreen) to express a desire to initiate the location sharing service location (i.e. discovers, initiates, and/or send location information comprising the location of the communication unit and/or the location of an incident). 
Thus, as discussed above, the operator or public safety officer of the communication unit discovers (e.g. sees) an incident and selects or input via touchscreen input location of the incident and/or location of the communication unit and send the location information to initiate location sharing service. (also, see pp0033)
Therefore, contrary to the Applicant’s arguments and/or amendments, the Examiner believes that the prior art references on record (Grube) reasonably teaches “interaction with a display of the communication device” as discussed above.

Secondly, the Applicant is kindly directed to Grube, e.g. fig. 1 and pp0061, which discussed the concept and/or specifically stated that “received location data may be communicated to the receiving client using synthesized speech, text, image data or generally any other type of data that will facilitate or enhance the GLSS service. For example, speech or text-based location data can relate the received location to street intersection identified by a pair of street names, street addresses, distances and directions relative to the location of the receiving client (for example, "1.5 miles North of you on Main road"), to the location of points of interest (for example, "two blocks west of the city water tower") or to the location of intersections (for example, "One block South the intersection of Main with Hubbard") or street addresses (for example, "Approaching 216 W Main Street"). As another example, in a wide-band network, a photo-image of depicting some typical scenario or aspect of the reported incident can also be received by the potential subscriber device and displayed on the LCD of that device.” (Emphasis Added).
Thus, in regards to the newly added limitation (i.e. “receiving amplifying data transmitted by the computing device corresponding to the participant, wherein the amplifying data comprise text relating to the site”…“sending the amplifying data to the first mobile device, wherein the first mobile device is configured to (1) receive the amplifying data”), the Examiner believes that Grube teaches the at least claimed limitation as highlighted above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 59-62, 66, 73, 74, 77-80, 83-88, 92, 99, 100, 103-106, and 109-112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US Publication No. 20040148090) in view of Grube et al. (US Publication No. 20030100326) and further in view of further in view of Karaoguz et al. (US Publication No. 20060167628) and Endo et al. (US Publication No. 20010029550).

As to claims 59 and 85, Melen teaches a method comprising: executing operations on one or more processors of one or more servers (fig. 1a, network server), the operations comprising: receiving first vehicle data provided by a first location device corresponding to a first vehicle, wherein the first vehicle data indicate [GPS information] of a geographical location of the first location device, wherein a first mobile device corresponds to the first location device (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and fig. 6); receiving second vehicle data provided by a second location device corresponding to a second vehicle, wherein the second vehicle data indicate [GPS information]  of a geographical location of the second location device (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and fig. 6); wherein a geographical area depicted in a participant map includes the geographical locations of the first and second location devices (fig. 1, fig. 4, and pp0063, cars location display on the map); sending group data to the computing device corresponding to the participant, wherein the group data comprise the first vehicle data and the second vehicle data (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and fig. 6), wherein the computing device corresponding to the participant is configured to (1) determine first coordinates of a position on the participant map corresponding to the coordinates of the geographical location of the first location device, (2) determine second coordinates of a position on the participant map corresponding to the coordinates of the geographical location of the second location device, (3) display the participant map, (4) place a first symbol on the participant map at the determined first coordinates of the position on the participant map corresponding to the coordinates of the geographical location of the first location device, and (5) place a second symbol on the participant map at the determined second coordinates of the position on the participant map corresponding to the coordinates of the geographical location of the second location device (fig. 1, fig. 4, pp0069, locations of the vehicles are indicated on the display as icons on the map). Although Melen discussed the concept of providing location information using GPS information (pp0036). However, Melen does not explicitly mention the term coordinates of a geographic location, and receiving site data transmitted by the computing device corresponding to the participant, the site data indicating a geographical location of a site specified by the participant, the geographical location of the site being distinct from a geographical location of the computing device, wherein the computing device is configured to (1) identify first participant interaction with a display of the computing device, the first participant interaction with the display indicating selection of the geographical location of the site and entry of the site at the geographical location and (2) transmit the site data; receiving amplifying data transmitted by the computing device corresponding to the participant, wherein the amplifying data comprise text relating to the site; sending a vehicle map to the first mobile device, wherein a geographical area depicted in the vehicle map includes the geographical location of the first location device; sending the site data to the first mobile device, wherein the first mobile device is configured to (1) receive the site data, (2) determine first coordinates of a position on the vehicle map corresponding to the coordinates of the geographical location of the first location device, (3) display the vehicle map, (4) place a first symbol on the vehicle map at the determined first coordinates of the position on the vehicle map corresponding to the coordinates of the geographical location of the first location device, and (5) place a site symbol representing the siteReply to Office Action of April 14, 2022 specified by the participant on the vehicle map at a position on the vehicle map corresponding to the geographical location of the site specified by the participant; sending the amplifying data to the first mobile device, wherein the first mobile device is configured to (1) receive the amplifying data.
In an analogous field of endeavor, Grube teaches coordinates of a geographical location (fig. 1, fig. 2, pp0061, using this location data, for example, the receiving client user may see its own location coordinates, and/or the location coordinates of the service initiator), receiving site data transmitted by the computing device corresponding to the participant, the site data indicating a geographical location of a site specified by the participant (fig. 1, pp0009, pp0037, the communication unit may send location information associated with the event, as an example, suppose a public safety officer discovers an accident, a crime scene or any other type of incidents requiring the attention and the coordinated effort of some or all of the currently communicating talkgroup members to resolve the incident), the geographical location of the site being distinct from a geographical location of the computing device (fig. 2, pp0030, pp0009, communication unit send the location of the communication unit and/or the location of an incident), wherein the computing device is configured to (1) identify first participant interaction with a display of the computing device, the first participant interaction with the display indicating selection of the geographical location of the site and entry of the site at the geographical location and (2) transmit the site data (fig. 1, pp0009, the location of the communication unit and/or the location of an incident, pp0037, initiated by the communication unit, may send location information associated with the event, as an example, suppose a public safety officer discovers an accident, a crime scene or any other type of incidents requiring the attention and the coordinated effort of some or all of the currently communicating talkgroup members to resolve the incident, and pp0027 input via touchscreen, pp0033); receiving amplifying data transmitted by the computing device corresponding to the participant, wherein the amplifying data comprise text relating to the site (fig. 1, pp0061, received location data may be communicated to the receiving client using synthesized speech, text, image data or generally any other type of data that will facilitate or enhance the GLSS service. For example, speech or text-based location data can relate the received location to street intersection identified by a pair of street names); sending the site data to the first mobile device (fig. 2, pp0030, pp0009, communication unit send the location of the communication unit and/or the location of an incident, and fig. 1, exchanging and/or sharing location information among communication devices in a group via a server), wherein the first mobile device is configured to (1) receive the site data (fig. 2, pp0030, pp0009, communication unit send the location of the communication unit and/or the location of an incident, and fig. 1, exchanging and/or sharing location information among communication devices in a group via a server), (2) determine first coordinates of a position on the vehicle map corresponding to the coordinates of the geographical location of the first location device, (3) display the vehicle map, (4) place a first symbol on the vehicle map at the determined first coordinates of the position on the vehicle map corresponding to the coordinates of the geographical location of the first location device, and (5) place a site symbol representing the siteReply to Office Action of April 14, 2022 specified by the participant on the vehicle map at a position on the vehicle map corresponding to the geographical location of the site specified by the participant (fig. 1, exchanging and/or sharing location information and fig. 2, display and/or showing icons of the incident and communication units on the map); sending the amplifying data to the first mobile device, wherein the first mobile device is configured to (1) receive the amplifying data (fig. 1, pp0061, received location data may be communicated to the receiving client using synthesized speech, text, image data or generally any other type of data that will facilitate or enhance the GLSS service. For example, speech or text-based location data can relate the received location to street intersection identified by a pair of street names). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008). However, they failed to explicitly teach sending a participant map to a computing device corresponding to the participant, and sending a vehicle map to the first mobile device, wherein a geographical area depicted in the vehicle map includes the geographical location of the first location device.
In an analogous field of endeavor, Karaoguz teaches sending a participant map to a computing device corresponding to the participant, and sending a vehicle map to the first mobile device, wherein a geographical area depicted in the vehicle map includes the geographical location of the first location device (fig. 1, fig. 9, pp0023, pp0032, wireless terminal determining rate of motion and downloading map segment from the map server and abs, pp0020, display a map segment and an icon representing the wireless terminal at a location corresponding to the location coordinates of the wireless terminal with respect to the map segment). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen and Grube with the teachings of Karaoguz to achieve the goal of efficiently and reliably performing operation relating to the location/mobility of a wireless terminal and utilizing the wireless terminal with limited storage capabilities for navigational purposes in a communication system (Karaoguz, pp0004). However, they failed to explicitly teach identify second participant interaction with a display of the first mobile device, the second participant interaction indicating selection of the site symbol on the vehicle map, and (3) display the amplifying data based on the second participant interaction.
In an analogous field of endeavor, Endo teaches identify second participant interaction with a display of the first mobile device, the second participant interaction indicating selection of the site symbol on the vehicle map, and (3) display the amplifying data based on the second participant interaction (fig. 9, fig. 13, and pp0032, when a user selects a symbol displayed as overlapped on the map or a site on the map and when the device acquires information corresponding to the selected symbol or site position from an information service center and displays the acquired information on the map as overlapped on the map). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, and Karaoguz with the teachings of Endo to achieve the goal of efficiently enabling reliable and quick sharing of correct information in a navigation device (Endo, Abs).
As to claims 60 and 86, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. Melen further teaches wherein a second mobile device corresponds to the second location device (fig. 1, pp0003, vehicles equipped with cellular telephones).  
As to claims 61 and 87, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the first location device is external to the first mobile device, and wherein the second location device is external to the second mobile device.  
In an analogous field of endeavor, Grube teaches wherein the first location device is external to the first mobile device, and wherein the second location device is external to the second mobile device (fig. 1 #105, pp0029, he location determination is performed by an in-vehicle navigation unit, utilizing a Global Positioning System (GPS) receiver connected to a GPS antenna. The navigation unit and the rest of the communication unit 105 (e.g., mobile dispatch phone) are connected through a serial connection). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008).
As to claims 62 and 88, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the operations further comprise: receiving a photograph provided by a user of the first mobile device.  
In an analogous field of endeavor, Grube teaches wherein the operations further comprise: receiving a photograph provided by a user of the first mobile device (fig. 1, pp0025, exchange information (e.g., voice, video, data, text, etc.) with the wireless infrastructure 103 and/or other communication units, pp0061, location sharing, the received location data may be communicated to the receiving client using synthesized speech, text, image data or generally any other type of data, and displayed on the LCD of that device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008).  
As to claims 66 and 92, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. Melen further teaches wherein the operations further comprise: receiving participant selection data from the computing device corresponding to the participant, the participant selection data corresponding to user input provided via the computing device (fig. 4, pp0063, touch to select car to make a telephone call).  
As to claims 73 and 99, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, Melen fails to mention wherein the first mobile device is operable to send a video to the second mobile device.
 In an analogous field of endeavor, Grube teaches wherein the first mobile device is operable to send a video to the second mobile device (fig. 1, pp0025, exchange information (e.g., voice, video, data, text, etc.) with the wireless infrastructure 103 and/or other communication units, pp0061, location sharing, the received location data may be communicated to the receiving client using synthesized speech, text, image data or generally any other type of data, and displayed on the LCD of that device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008).
As to claims 74 and 100, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, Melen fails to mention wherein the operations further comprise: IPTS/114563851.1Application No. Not Yet Assigned7 Docket No.: MOC-001C8 First Preliminary Amendmentreceiving the video sent by the first mobile device; and sending the video to the second mobile device. 
In an analogous field of endeavor, Grube teaches wherein the operations further comprise: IPTS/114563851.1Application No. Not Yet Assigned7 Docket No.: MOC-001C8 First Preliminary Amendmentreceiving the video sent by the first mobile device; and sending the video to the second mobile device (fig. 1, pp0025, exchange information (e.g., voice, video, data, text, etc.) with the wireless infrastructure 103 and/or other communication units, pp0061, location sharing, the received location data may be communicated to the receiving client using synthesized speech, text, image data or generally any other type of data, and displayed on the LCD of that device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008).
As to claims 77 and 103, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. Melen further teaches wherein the operations further comprise: receiving updated first vehicle data provided by the first location device corresponding to the first vehicle, wherein the updated first vehicle data indicate [GPS information] of an updated geographical location of the first location device;  (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and pp0069, locations are displayed 508 on the display device 310 as icons on the map 406 and repetitively updated); and sending the updated first vehicle data to the computing device corresponding to the participant, wherein the computing device is configured to (1) determine [GPS information] of an updated position on the participant map corresponding to the [GPS information] of the updated geographical location of the first location device, (2) display the participant map, (3) place the first symbol on the participant map at the determined [GPS information] of the updated position on the participant map corresponding to the [GPS information] of the updated geographical location of the first location device (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and pp0069, locations are displayed 508 on the display device 310 as icons on the map 406 and repetitively updated). However, fails to explicitly mention coordinates of the geographical location.
Grube teaches coordinates of the geographical location (fig. 1, fig. 2, pp0061, using this location data, for example, the receiving client user may see its own location coordinates, and/or the location coordinates of the service initiator). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008).
As to claims 78 and 104, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach wherein the first location device is configured to provide the updated first vehicle data based on traveling at least a particular distance.  
In an analogous field of endeavor, Grube teaches wherein the first location device is configured to provide the updated first vehicle data based on traveling at least a particular distance (fig. 1, pp0010, location information may also be exchanged in response to triggering events such as, for example, change(s) in location or speed, expiration of a time period since the last location information exchange, deviations in route, pp0069, an algorithm for processing periodic location updates (e.g., time/distance increment signals)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008). 
As to claims 79 and 105, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach wherein the first location device is configured to provide the updated first vehicle data based on traveling for at least a particular duration of time.
In an analogous field of endeavor, Grube teaches wherein the first location device is configured to provide the updated first vehicle data based on traveling for at least a particular duration of time (fig. 1, pp0010, location information may also be exchanged in response to triggering events such as, for example, change(s) in location or speed, expiration of a time period since the last location information exchange, deviations in route, pp0069, an algorithm for processing periodic location updates (e.g., time/distance increment signals)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008). 
As to claims 80 and 106, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach wherein the first location device is configured to provide the updated first vehicle data based on traveling at or in excess of a particular speed.  
In an analogous field of endeavor, Grube teaches wherein the first location device is configured to provide the updated first vehicle data based on traveling at or in excess of a particular speed time (fig. 1, pp0010, location information may also be exchanged in response to triggering events such as, for example, change(s) in location or speed, expiration of a time period since the last location information exchange, deviations in route, pp0069, an algorithm for processing periodic location updates (e.g., time/distance increment signals)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008). 
As to claims 83 and 109, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. Melen further teaches wherein the participant selection data indicate an assignment of the first location device to a group and wherein the user input comprises a selection of the first symbol or an identifier corresponding to the first location device (fig. 4, pp0063, touch icon to select car to make a telephone call, and pp0072).  
As to claims 84 and 110, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach wherein the computing device is configured to display a site symbol representing the site position on the participant map corresponding to the geographical location of the site specified by the participant.
In an analogous field of endeavor, Grube teaches wherein the computing device is configured to display a site symbol representing the site position on the participant map corresponding to the geographical location of the site specified by the participant (fig. 2, incident location icon). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008). 
As to claims 111 and 112, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, Melen fails to explicitly teach wherein the amplifying data further comprise an image, a video, email data, audio data, or a uniform resource locator (URL) relating to the site.
In an analogous field of endeavor, Grube teaches wherein the amplifying data further comprise an image, a video, email data, audio data, or a uniform resource locator (URL) relating to the site (fig. 1, pp0061, a photo-image of depicting some typical scenario or aspect of the reported incident can also be received by the potential subscriber device and displayed on the LCD of that device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen with the teachings of Grube to achieve the goal of efficiently and reliably providing a group location and/or route sharing service whereby participating communication units share location and/or route information for a particular event in a timely manner (Grube, pp0008). 

Claim 63-65 and 89-91, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US Publication No. 20040148090) in view of Grube et al. (US Publication No. 20030100326) and further in view of Karaoguz et al. (US Publication No. 20060167628), Endo et al. (US Publication No. 20010029550), and Saso et al. (US Publication No. 20070115433).

As to claims 63 and 89, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the photograph identifies an entity represented by the first symbol. 
In an analogous field of endeavor, Saso teaches wherein the photograph identifies an entity represented by the first symbol (fig. 1, pp0001, pp0013, communication devices mounted in automotive vehicle exchanging images with other automotive vehicles, image indicative of the automotive vehicle with an image indicative of said other automotive vehicle). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Endo with the teachings of Saso to achieve the goal of efficiently and easily tracking and sharing location and other information in a communication system (Saso, pp0002).
As to claims 64 and 90, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the photograph depicts the user of the first mobile device.
  In an analogous field of endeavor, Saso teaches wherein the photograph depicts the user of the first mobile device (fig. 1, pp0001, pp0011, communication devices mounted in automotive vehicle exchanging images with other automotive vehicles, images indicative of faces of vehicle occupants on said other automotive vehicle). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Endo with the teachings of Saso to achieve the goal of efficiently and easily tracking and sharing location and other information in a communication system (Saso, pp0002).
As to claims 65 and 91, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the computing device corresponding to the participant is configured to display the photograph provided by the user of the first mobile device.  
In an analogous field of endeavor, Saso teaches wherein the computing device corresponding to the participant is configured to display the photograph provided by the user of the first mobile device (fig. 4, pp0029, display image). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Endo with the teachings of Saso to achieve the goal of efficiently and easily tracking and sharing location and other information in a communication system (Saso, pp0002).

Claim 67-72 and 93-98, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US Publication No. 20040148090) in view of Grube et al. (US Publication No. 20030100326) and further in view of Karaoguz et al. (US Publication No. 20060167628), Endo et al. (US Publication No. 20010029550), and Hymes (US Patent No. 8014763).

As to claims 67 and 93, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the operations further comprise: based on the participant selection data, establishing a channel of Internet Protocol (IP) -based communication between the computing device and the first mobile device via the one or more servers; receiving a message from the computing device via the channel of IP-based communication; and sending the message to the first mobile device corresponding to the first location device via the channel of IP-based communication. 
In an analogous field of endeavor, Hymes teaches wherein the operations further comprise: based on the participant selection data (upon request to sever), establishing a channel of Internet Protocol (IP) -based communication between the computing device and the first mobile device via the one or more servers (fig. 6, col. 14, lines 24-27 and lines 34-37, establish communication channel via internet, and wherein communications can consist of any form of digital media including text, images, video, and voice); receiving a message from the computing device via the channel of IP-based communication; and sending the message to the first mobile device corresponding to the first location device via the channel of IP-based communication (fig. 6, col. 14, lines 24-27 and lines 34-37, establish communication channel via internet, and wherein communications can consist of any form of digital media including text, images, video, and voice). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Endo with the teachings of Hymes to achieve the goal of efficiently and easily establishing communication among strangers and facilitating conversation in a communication system based on the user’s location information (Hymes, col. 3, lines 3-25).
As to claims 68 and 94, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the message received from the computing device and sent to the first mobile device via the channel of IP-based communication includes a text message.  
In an analogous field of endeavor, Hymes teaches wherein the message received from the computing device and sent to the first mobile device via the channel of IP-based communication includes a text message (fig. 6, col. 14, lines 24-27 and lines 34-37, establish communication channel via internet, and wherein communications can consist of any form of digital media including text, images, video, and voice). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Endo with the teachings of Hymes to achieve the goal of efficiently and easily establishing communication among strangers and facilitating conversation in a communication system based on the user’s location information (Hymes, col. 3, lines 3-25).
As to claims 69 and 95, Melen in view of Grube, Karaoguz, Endo, and Hymes teaches the limitations of the independent claims as discussed above. Melen further teaches wherein the message is configured to cause the first location device to provide the first vehicle data to the one or more servers (fig. 1, pp0033, select member to track and/or receive location information).  
As to claims 70 and 96, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. Melen further teaches the concept of transmitting and/or receiving information among multiple devices via a server (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and fig. 6). However fails to explicitly teach wherein the operations further comprise: based on the participant selection data, establishing a channel of Internet Protocol (IP) - based communication among the computing device, the first mobile device, and the second mobile device via the one or more servers; receiving a message from the computing device via the channel of IP-based communication; and sending the message to the first mobile device corresponding to the first location device and to the second mobile device corresponding to the second location device via the channel of IP-based communication.  
In an analogous field of endeavor, Hymes teaches wherein the operations further comprise: based on the participant selection data, establishing a channel of Internet Protocol (IP) - based communication among the computing device, the first mobile device, and the second mobile device via the one or more servers; receiving a message from the computing device via the channel of IP-based communication; and sending the message to the first mobile device corresponding to the first location device and to the second mobile device corresponding to the second location device via the channel of IP-based communication (fig. 6, col. 14, lines 24-27 and lines 34-37, establish communication channel via internet, and wherein communications can consist of any form of digital media including text, images, video, and voice). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Endo with the teachings of Hymes to achieve the goal of efficiently and easily establishing communication among strangers and facilitating conversation in a communication system based on the user’s location information (Hymes, col. 3, lines 3-25).
As to claims 71 and 97, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. Melen further teaches the concept of transmitting and/or receiving information among multiple devices via a server (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and fig. 6). However, fails to explicitly teach wherein the operations further comprise: based on the participant selection data, establishing voice-over-IP (VOIP) communication between the computing device and the first mobile device via the one or more servers. 
In an analogous field of endeavor, Hymes teaches wherein the operations further comprise: based on the participant selection data, establishing voice-over-IP (VOIP) communication between the computing device and the first mobile device via the one or more servers (fig. 6, col. 14, lines 24-27 and lines 34-37, establish communication channel via internet, and wherein communications can consist of any form of digital media including text, images, video, and voice). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Endo with the teachings of Hymes to achieve the goal of efficiently and easily establishing communication among strangers and facilitating conversation in a communication system based on the user’s location information (Hymes, col. 3, lines 3-25).
As to claims 72 and 98, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. Melen further teaches the concept of transmitting and/or receiving information among multiple devices via a server (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and fig. 6). However, fails to explicitly teach wherein the operations further comprise: based on the participant selection data, establishing voice-over-IP (VOIP) communication between the computing device, the first mobile device, and the second mobile device via the one or more servers.  
In an analogous field of endeavor, Hymes teaches wherein the operations further comprise: based on the participant selection data, establishing voice-over-IP (VOIP) communication between the computing device, the first mobile device, and the second mobile device via the one or more servers (fig. 6, col. 14, lines 24-27 and lines 34-37, establish communication channel via internet, and wherein communications can consist of any form of digital media including text, images, video, and voice). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Endo with the teachings of Hymes to achieve the goal of efficiently and easily establishing communication among strangers and facilitating conversation in a communication system based on the user’s location information (Hymes, col. 3, lines 3-25).

Claim 75, 76, 81, 82, 101, 102, 107, and 108, is/are rejected under 35 U.S.C. 103 as being unpatentable over Melen (US Publication No. 20040148090) in view of Grube et al. (US Publication No. 20030100326) and further in view of Karaoguz et al. (US Publication No. 20060167628), Endo et al. (US Publication No. 20010029550), and Vorona (US Publication No. 20140336914).

As to claims 75 and 101, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the first mobile device is operable to send data indicating a speed of the first location device and a heading of the first location to the second mobile device.  
In an analogous field of endeavor, Vorona teaches wherein the first mobile device is operable to send data indicating a speed of the first location device and a heading of the first location to the second mobile device (fig. 1, fig. 3, Abstract, pp0043, sharing information received from the plurality of vehicles to other vehicles e.g. speed, direction). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Endo with the teachings of Vorona to achieve the goal of efficiently reliably enhancing real time communication in a communication system (Vorona, Abstract).
As to claims 76 and 102, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. Melen further teaches wherein the operations further comprise sending the first vehicle data to the second mobile device (fig. 1, pp0028, transmit or receive GPS information of the corresponding vehicles 106a, 108a, 110a, to other navigations systems 300a, 300b, 300c within the group using wireless communication through the vehicle network server 102, and fig. 6). However, fails to explicitly teach wherein the first vehicle data further indicate the speed of the first location device and the heading of the first location device.
In an analogous field of endeavor, Vorona teaches wherein the first vehicle data further indicate the speed of the first location device and the heading of the first location device (fig. 1, fig. 3, Abstract, pp0043, sharing information received from the plurality of vehicles to other vehicles e.g. speed, direction). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz and Endo with the teachings of Vorona to achieve the goal of efficiently reliably enhancing real time communication in a communication system (Vorona, Abstract).
As to claims 81 and 107, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, Melen fails to teach wherein the first vehicle data further indicate a speed of the first location device and wherein the computing device is configured to display an indication of the speed of the first location device on the participant map in connection with the first symbol.
In an analogous field of endeavor, Vorona teaches wherein the first vehicle data further indicate a speed of the first location device and wherein the computing device is configured to display an indication of the speed of the first location device on the participant map in connection with the first symbol (fig. 1, fig. 3, fig. 4, pp0042-pp0044, sharing information received from the plurality of vehicles to other vehicles e.g. speed, direction and displaying information at a corresponding vehicle location on the map). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Endo with the teachings of Vorona to achieve the goal of efficiently reliably enhancing real time communication in a communication system (Vorona, Abstract). 
As to claims 82 and 108, Melen in view of Grube, Karaoguz, and Endo teaches the limitations of the independent claims as discussed above. However, Melen fails to teach wherein the first vehicle data further indicate a heading of the first location device and wherein the computing device is configured to display an indication of the heading of the first location device on the participant map in connection with the first symbol.  
In an analogous field of endeavor, Vorona teaches wherein the first vehicle data further indicate a heading of the first location device and wherein the computing device is configured to display an indication of the heading of the first location device on the participant map in connection with the first symbol (fig. 1, fig. 3, fig. 4, pp0042-pp0044, sharing information received from the plurality of vehicles to other vehicles e.g. speed, direction and displaying information at a corresponding vehicle location on the map). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Melen, Grube, Karaoguz, and Endo with the teachings of Vorona to achieve the goal of efficiently reliably enhancing real time communication in a communication system (Vorona, Abstract). 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645